Case 3:20-cv-12754-RHC-CI ECF No. 21, PageID.132 Filed 03/29/21 Page 1 of 11




               IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF MICHIGAN
                        SOUTHERN DIVISION


 DEDICATED LOGISTICS, INC., a
 Minnesota corporation,                       Case No. 3:20-cv-12754

                    Plaintiff/Counter-        Honorable Robert H. Cleland
                    Defendant,
                                              Magistrate Judge Curtis Ivy, Jr.
       against

 FCA US LLC, a Delaware limited
 liability company,

                    Defendant/Counter
                    -Plaintiff.

                    STIPULATED PROTECTIVE ORDER

      Upon stipulation of the parties, pursuant to Fed. R. Civ. P. 26(c),

      IT IS HEREBY ORDERED:

      1.     Any document, information, or thing may be designated “Confidential”

if the producing party determines in good faith that it contains confidential or

proprietary information.

      2.     A producing party may designate any document or other tangible

information or thing as “Confidential” by conspicuously stamping or appending the

word confidential on each page of the document or, if it is a native file, indicating

on the slip sheet that the document is Confidential.




                                          1
Case 3:20-cv-12754-RHC-CI ECF No. 21, PageID.133 Filed 03/29/21 Page 2 of 11




      3.     A non-producing party may also designate any document, information,

or things produced during this proceeding, not already designated “Confidential” as

“Confidential” as if it were a producing party. The non-producing party shall do so

in the same manner as a producing party.

      4.     A producing party may designate documents, information, or things

disclosed at a deposition as “Confidential” on the record during the deposition or,

within 14 days of receiving the deposition transcript, by notifying all parties in

writing of the specific item so designated or the lines and pages of the transcript

that are “Confidential.” All deposition transcripts and exhibits will be deemed

Confidential for a period of 14 days after the receipt of the deposition transcript.

             a.    If a producing party designates such materials as
                   “Confidential” on the record, the court reporter shall
                   indicate that fact on the cover page of the transcript that the
                   transcript includes “Confidential” information, and shall
                   list the pages and line numbers and/or exhibits of the
                   transcript on or in which such information is contained, and
                   shall bind the transcript in separate portions containing
                   “Confidential,” and non-Confidential material. Further,
                   during the period in which such “Confidential”
                   information is discussed during the deposition, any person
                   present during the deposition who is not authorized to
                   receive such information under Paragraph 10 below shall
                   be excluded from that portion of the deposition;

             b.    A non-producing party may designate documents,
                   information, or things disclosed at a deposition as
                   “Confidential” in the same manner as a producing party.




                                           2
Case 3:20-cv-12754-RHC-CI ECF No. 21, PageID.134 Filed 03/29/21 Page 3 of 11




      5.     If a party producing documents inadvertently fails to mark a document

as “Confidential” for which it desires such treatment, it shall so inform the party

receiving the documents forthwith, but in no event later than thirty (30) days

following discovery of the inadvertent disclosure. The receiving party thereupon

shall return the unmarked documents to the producing party and the producing party

shall substitute properly marked documents.

      6.     The inadvertent or unintentional disclosure by a producing party

supplying confidential discovery material, regardless of whether such discovery

material was designated as “Confidential,” shall not be deemed a waiver in whole or

in part of the producing party’s claim of confidentiality with respect to the discovery

material disclosed, provided that the producing party making such inadvertent or

unintentional disclosure notifies the receiving parties forthwith, but in no event later

than thirty (30) days after it learns of such inadvertent or unintentional disclosure. If

discovery material has been disclosed and is subsequently designated as

“Confidential,” the disclosing party shall make good faith efforts to preserve the

“Confidential” nature of such discovery material and to obtain compliance with this

Order from any person to whom such discovery material was disclosed.

      7.     If a producing party, at the time of disclosure, inadvertently fails to

identify as “Confidential” any discovery material (including, without limitation,

documents, oral, visual, or recorded information) for which it desires such treatment,


                                           3
Case 3:20-cv-12754-RHC-CI ECF No. 21, PageID.135 Filed 03/29/21 Page 4 of 11




and another party files the material with the Court prior to receiving notice that such

material was inadvertently disclosed without the desired designation, the producing

party who made the inadvertent disclosure shall be responsible for seeking

appropriate relief from the Court.

      8.     Should any party object to a designation of any information,

documents, or things as “Confidential,” the parties or the producing party shall, on

an expedited basis, meet and confer in a good-faith attempt to reach an agreement

regarding the status of the information, documents, or things. The parties are

strongly encouraged to resolve all such objections and, if appropriate, utilize the

services of a neutral to assist the parties in the resolution of the dispute. If an

objection is not thereby resolved, a party may bring the dispute before the Court

on an expedited basis for a determination. The party claiming the “Confidential”

designation shall have the burden of proving good cause for the entry of an order

maintaining the designation of the information, documents, or testimony under the

terms of this Stipulated Protective Order. Until the Court makes such

determination, all material designated as “Confidential” shall be treated as such.

      9.     All information, documents, or things produced, exchanged, or

inspected in the course of this proceeding shall be used solely for the purposes of

this proceeding or any other proceeding, including substantially similar parties or

substantially similar issues.


                                          4
Case 3:20-cv-12754-RHC-CI ECF No. 21, PageID.136 Filed 03/29/21 Page 5 of 11




      10.    All documents, information, or things designated as “Confidential”

shall be made available only to the Court’s staff and to counsel for the parties

(including the paralegal, clerical, and secretarial staff employed by such counsel in

connection with this case) and the following persons:

             a.    The parties and those agents and employees that are
                   directly involved in the prosecution or defense of this
                   matter;

             b.    experts or consultants (together with their clerical staff)
                   retained by the respective parties to assist in this case;

             c.    any court reporter employed in this case;

             d.    a witness at any deposition or other proceeding in this
                   case;

             e.    a potential witness; and

             f.    any other person with the written consent of the parties
                   (and any affected non-party producing party) or upon
                   order of the Court.


      11.    Materials designated as “Confidential” shall not be made available to

persons other than those authorized in paragraphs 9 and 10 above – even if attached

to or contained within otherwise non-Confidential materials, such as transcripts,

memoranda, discovery responses, or affidavits. The “Confidential” information

must be removed before the remaining materials may be made available to those

other persons.




                                         5
Case 3:20-cv-12754-RHC-CI ECF No. 21, PageID.137 Filed 03/29/21 Page 6 of 11




      12.    Materials designated as “Confidential” shall not be disclosed by

opposing counsel to a former employee of Plaintiff or Defendant, respectively, or to

a testifying or non-testifying expert or consultant under paragraphs 9 and 10 unless

and until such representative, expert, or consultant has first been supplied with and

has read a copy of this Order and has executed a copy of the Confidentiality

Agreement attached as Exhibit A. Current employees of Plaintiff and Defendant are

not required to execute a copy of the Confidentiality Agreement, but must be advised

regarding the provisions of this Protective Order.

      13.    Counsel shall maintain files containing materials designated as

“Confidential” in a secure location. This provision shall not prevent use of an ESI

vendor or host who restricts access to those persons permitted to review Confidential

materials as set forth in this Order.

      14.    No documents, information, or things designated as “Confidential,”

including that contained in pleadings, motions, briefs, declarations, or exhibits

(except in sealed envelopes) shall be filed with the Court. Such sealed envelopes

shall bear the case caption and shall recite a concise, non-disclosing inventory of

their contents for docketing purposes. Additionally, in the case of materials or

information designated “Confidential,” such sealed envelopes shall prominently

bear the notice:




                                         6
Case 3:20-cv-12754-RHC-CI ECF No. 21, PageID.138 Filed 03/29/21 Page 7 of 11




                  CONTAINS CONFIDENTIAL INFORMATION

            SUBJECT TO PROTECTIVE ORDER. TO BE OPENED

                  ONLY BY OR AS DIRECTED BY THE COURT.

To the extent practical, only those portions of a filing with the Court that contain

material designated as “Confidential” shall be filed under seal (as provided in

paragraph 18) or provided to the Court for in camera inspection. The Court and its

staff shall maintain all filings so designated pending further order or direction from

the Court. Provided that no “Confidential” information is disclosed, the parties may

generally refer to documents designated as “Confidential” in pleadings, motions,

briefs, affidavits, or exhibits filed with the Court, without filing such pleadings,

motions, briefs, affidavits, or exhibits under seal.

      15.    Nothing in this Order shall preclude any party or their attorneys from:

             a.     Showing materials designated as “Confidential” to an
                    individual who either prepared or reviewed the document,
                    or is shown by the document to have received the
                    document.

             b.     Disclosing or using, in any manner or for any purpose, any
                    information, documents, or things from the party’s own files that
                    the party itself designated as “Confidential.”

             c.     Disclosing or using, in any manner or for any purpose, any
                    information, document, or thing at the trial of this matter. But if
                    a party intends to use or offer into evidence at such trial any
                    materials designated as “Confidential,” that party must, unless
                    otherwise ordered by the Court, so inform the producing party in
                    a reasonable time in advance to allow the producing party to take



                                           7
Case 3:20-cv-12754-RHC-CI ECF No. 21, PageID.139 Filed 03/29/21 Page 8 of 11




                    such steps that it deems reasonably necessary to preserve the
                    confidentiality of such information or documents.

             d.     Redacting information from documents produced in accordance
                    with the discovery process, including information that is
                    irrelevant to this action and would provide the opposing party
                    with a business advantage over the producing party if it is
                    produced. Nothing in this sub-section limits the opposing party
                    from challenging such redactions before this Court.

      16.    If either party is served with a subpoena or similar process, from any

person or entity whatsoever, directing that party to produce any materials designated

as “Confidential” by another party, counsel for that party shall immediately give

counsel for the designating party written notice of such service so that the

designating party may seek a protective order or otherwise act to protect the

confidentiality of the designated materials.

      17.    Within sixty (60) days of the conclusion of this action, including any

appeals, all originals and reproductions of any materials designated as

“Confidential” shall be destroyed at the request of the opposing party; provided

however, counsel for the parties may retain one complete set (including exhibits) of

pleadings and motion papers filed with the Court, and one complete copy of

deposition testimony given in this action, in addition to materials designated as

“Confidential” in a secure location - subject to any applicable Statute of Limitations.

Upon request, counsel for the receiving party shall provide written verification to

the producing party that all copies of such materials produced to the receiving party


                                          8
Case 3:20-cv-12754-RHC-CI ECF No. 21, PageID.140 Filed 03/29/21 Page 9 of 11




have been destroyed, other than as indicated in this paragraph. Materials designated

as “Confidential” that are in the custody of the Court are excepted from the terms of

this paragraph.

         18.   This Order does not authorize or permit the filing of any documents

under seal. A party seeking to file any documents under seal must comply with Local

Rule 5.3.

         19.   If information or materials are inadvertently produced that are subject

to a claim of attorney-client privilege, attorney work product or any other ground on

which production of such information or materials should not be made to a party,

such production shall in no way prejudice or otherwise constitute a waiver of, or

estoppel as to, any claim of privilege, work product or other ground for withholding

production to which the producing party would otherwise be entitled. Any and all

facially privileged or work product materials inadvertently produced shall be

returned promptly, when discovered, in accordance with ABA Rules of Professional

Conduct Formal Opinion 92-368 (1992). Any other inadvertently produced

privileged materials shall be promptly returned upon the request of the producing

party.

         20.   The terms of this Order shall remain in effect after the action and any

related appeals are concluded, except that there shall no longer be any restriction on




                                           9
 Case 3:20-cv-12754-RHC-CI ECF No. 21, PageID.141 Filed 03/29/21 Page 10 of 11




 the use of materials designated as “Confidential” that are used as exhibits at trial

 (unless such exhibits were used under seal or protective order at trial).

       21.    This Order has been stipulated and agreed to by the parties.




 Dated: March 29, 2021

                                                s/Robert H. Cleland

                                                U.S. DISTRICT COURT JUDGE




 IT IS SO STIPULATED.


Approved as to Form and Content:



  By:/s/ Andrew M. Pauwels                   By:/s/ Thomas J. Murray (w/
         Jeffrey K. Lamb (P76738)               permission)
         Andrew M. Pauwels (P79167)                 Thomas J. Murray (P56331)
         Jad Sheikali (IL Bar 6324641)              Stephen W. King (P56456)
         Attorneys for Dedicated                    Attorneys for FCA US LLC
         Logistics, Inc.




                                           10
Case 3:20-cv-12754-RHC-CI ECF No. 21, PageID.142 Filed 03/29/21 Page 11 of 11




                                   EXHIBIT A
                    CONFIDENTIALITY AGREEMENT

I, _____________________, declare as follows:


  1. My address is:
     ______________________________________________________________
     _________________________________________________.
  2. My present employer is ______________________ and the address of my
     employer is
     ______________________________________________________________
     _________________________________________________.

  3. My present occupation is
     ___________________________________________________.

  4. I have received a copy of the Stipulated Protective Order in the case of
     ___________________________________________, Case No.
     ____________________, in the United States District Court for the Eastern
     District of Michigan.

  5. I submit to the jurisdiction of the United States District Court for the Eastern
     District of Michigan for purposes of enforcement of the Stipulated Protective
     Order.

  6. I have carefully read and understand the provisions of the Stipulated
     Protective Order, and I will comply with all of its provisions.

                             Signature _________________________________

     Dated:              , 20__




                                        11
